Order filed February 20, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                            NO. 14-13-00970-CV
                               ___________
                    IN THE INTEREST OF E.L.M., a child


                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010246


                                   ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 246th District Court, Jenine Redden, informed this court that appellant,
Manuel Morell, had not made arrangements for payment for the reporter’s record.
On November 6, 2013, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c).

      Appellant filed a request for additional time to pay for preparation of the
record. This court granted an extension until January 15, 2014. When the record
was not filed, and appellant did not file proof of payment for the record or that he
has been declared indigent and permitted to appeal without the advance payment of
costs, on January 28, 2014, this court ordered appellant to file a response to this
order providing proof of payment for the reporter’s record on or before February
14, 2014. The court’s order stated that if appellant failed to comply, the court
would order him to file a brief without the benefit of the reporter’s record. See Tex.
R. App. P. 37.3(c). Appellant filed no response.

      Accordingly, we order appellant, Manual Morell, to file a brief in this
appeal on or before March 21, 2014. If appellant fails to comply with this order,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).



                                   PER CURIAM




                                          2